Citation Nr: 0830386	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-35 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
for schizophrenia.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for 
schizophrenia.

Procedural history

The veteran served on active duty in the United States Air 
Force from September 1971 to April 1972.  

In August 1980 the veteran filed a claim of entitlement to 
service connection for "nerves" [by which was meant a 
psychiatric, rather than a neurological, disability].  The RO 
denied this claim in an August 1980 rating decision.  The 
veteran was properly notified of the RO's decision.  He did 
not appeal. 

The veteran filed to reopen his previously-denied claim in 
March 1994.  The claim, phrased by the RO as "whether the 
evidence submitted is new and material to reopen the 
veteran's claim for service connection for nervous condition 
with paranoia," was denied in a December 1994 rating 
decision.  The veteran was informed of the RO's decision and 
of his appeal rights.  He did not file an appeal. 

In February 2004 the veteran requested entitlement to service 
connection for schizophrenia.  The RO reopened the veteran's 
claim in the above mentioned May 2004 rating decision and 
denied the claim on the merits.  The veteran initiated an 
appeal of that decision and requested review by a Decision 
Review Officer (DRO).  The DRO issued a statement of the case 
(SOC) in September 2004 that continued the denial of his 
claim.  The veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in September 
2004. 



In January 2006, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In a June 2007 decision, the Board determined that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for schizophrenia.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  While the 
matter was pending before the Court, in November 2007, the 
veteran's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Remand.  In a 
December 2007 order, the Court vacated the Board's June 2007 
decision and remanded the matter for readjudication in light 
of the November 2007 Joint Motion.

Pursuant to the Court's remand, in a February 2008 letter, 
the Board provided the veteran and his representative the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In response to the Board's letter, 
the veteran's representative submitted an additional argument 
in August 2008.  No additional evidence was submitted.


FINDINGS OF FACT

1.  An unappealed December 1994 VA rating decision determined 
that the veteran was not entitled to service connection for 
an acquired psychiatric disability.

2.  The evidence received since the RO's December 1994 rating 
decision does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for schizophrenia. 



CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 20.1103 (2007).

2.  Since December 1994, new and material evidence has not 
been received, and the previously denied claim of entitlement 
to service connection for schizophrenia is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for schizophrenia.  
He contends that he has submitted new and material evidence 
that is sufficient to reopen this claim, which was finally 
denied by the RO in December 1994.  

As noted in the Introduction, this case was remanded by the 
Court in December 2007 following a Joint Motion for Remand.  
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  The Court Order, or more properly 
the Joint Motion, will be addressed in some detail where 
appropriate below.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then render a 
decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board's June 2007 decision contained an extensive 
discussion concerning VCAA compliance [see the June 22, 2007 
Board decision, pages 5-9].  
The November 2007 Joint Motion for Remand, as adopted by the 
Court, did not mention any specific VCAA deficiencies [either 
as to adequacy of VCAA notice furnished by the RO or as to 
the Board's discussion of the adequacy of such notice in its 
June 2007 decision.]  The Board is aware of the Court's often 
stated interest in conservation of judicial resources and in 
avoiding piecemeal litigation.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  Thus, if there 
had been specific VCAA deficiencies, such would have been 
raised at the Court.  For the sake of brevity, therefore, the 
Board's previous lengthy discussion will not be repeated.  

Notwithstanding the absence of any identified VCAA 
deficiencies in the Joint Motion, which was signed by the 
veteran's attorney, in August 2008 the veteran's attorney 
requested that the Board remand the veteran's case so he 
could be "afforded appropriate notice as to what type of 
evidence is needed to reopen the claim for service 
connection."  The Board will therefore revisit this matter.     



In a March 2004 VCAA letter, the veteran was informed that to 
establish entitlement to service connection, the evidence 
must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

The March 2004 VCAA letter further informed the veteran that 
in order to reopen his claim the evidence must show that his 
schizophrenia "existed from military service to the present 
time."  The letter also informed the veteran of the typical 
kinds of evidence that could be used to support the claim, 
particularly with respect to establishing the necessary 
elements he had been previously lacking.  To prove the 
existence of an in-service injury or disease and a 
relationship between the veteran's current condition and his 
military service, the RO suggested the veteran submit "dates 
of medical treatment during service" or statements from 
"persons who knew you when you were in service and know of 
any disability you had while on active duty."  The RO 
additionally suggested the veteran submit employment physical 
examinations and pharmacy prescription records to help 
support his case.  

It is clear that VA has provided the veteran with adequate 
information as to what kinds of evidence he should provide in 
order to reopen his claim. 

It appears that the veteran's counsel is now arguing that the 
VCAA requires the Board to provide an advisory opinion 
regarding the adequacy of the evidence submitted prior to 
formally adjudicating the claim, and that VA must provide 
specific guidance to the veteran.  These arguments have been 
rejected by the courts.  The United States Court of Appeals 
for the Federal Circuit has specifically found that VCAA 
notice "may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
veteran's claim)." See Wilson v. Mansfield, 506 F.3d 1055, 
1062 (Fed. Cir. 2007).  The Court has further stated since 38 
U.S.C.A. § 5103(a) "deals only with information and evidence 
gathering prior to the initial adjudication of a claim . . . 
it would be senseless to construe that statute as imposing 
upon the Secretary a legal obligation to rule on the 
probative value of information and evidence presented in 
connection with a claim prior to rendering a decision on the 
merits itself."   See Locklear v. Nicholson, 20 Vet.App. 410 
at 415 (2006). 

Therefore, the contention of the veteran's attorney is 
meritless.

Moreover, the veteran had actual knowledge as to why his 
claim was denied and what evidence would be material to his 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his claim. See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  In this case, during the January 2006 
Hearing, the veteran's former representative discussed the 
need to obtain and submit a medical opinion which stated that 
the veteran's in-service diagnosis of a personality disorder 
was incorrect and the need for an opinion linking a current 
diagnosis of schizophrenia to his military service.  See the 
January 2006 hearing transcript, pages 2-4.  

More generally, the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated March 1, 2004,  which specifically detailed the 
evidentiary requirements for new and material evidence to 
reopen a previously-denied service connection claim, along 
with the evidentiary requirements for service connection.

With respect to notice regarding new and material evidence, 
the above-mentioned March 2004 VCAA letter explained that 
evidence sufficient to reopen the veteran's previously denied 
claims must be "new and material."  Specifically, he was 
informed:

To qualify as "new," the evidence must be 
submitted to VA for the first time.  In order to be 
considered "material evidence," the additional 
information must relate to an unestablished fact 
necessary to substantiate your claim.  New and 
material evidence must raise a reasonable 
possibility, that when considered with all the 
evidence of record (both new and old), that the 
outcome (conclusion) would change.  The evidence 
can't simply be redundant (repetitive) or 
cumulative of that which we had when we previously 
decided your claim. 

See March 2004 VCAA letter.  The Board notes that the 
language used in the letter substantially follows the 
regulatory language of 38 C.F.R. § 3.156.  See the Board's 
discussion below.   The VCAA letter thus sufficiently 
satisfies the requirements established by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim. Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application. 
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, the first two elements, veteran status and 
current existence of a disability, are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of 
service connection for schizophrenia herein.  In other words, 
any lack of advisement as to those two elements is 
meaningless, because a disability rating and effective date 
are not, and cannot be, assigned in the absence of service 
connection.  The veteran's claim of entitlement to service 
connection was denied based on element (3), the relationship 
between service and a current disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

It is abundantly clear from the Joint Motion and statements 
made to the Board that the veteran and his representative are 
fully aware of what is required under the VCAA.  See DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]; see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no further 
duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

The VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
See 38 U.S.C.A. § 5103A(f) (West 2002).

There is nothing in the Joint Motion which addresses the 
matter of VA's duty to assist.  The Board accordingly is 
confident that no deficiencies exist in that area.  See 
Harris and Fugere, supra. 

Accordingly, the Board will proceed to a decision.  



Pertinent law and regulations

Service connection

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

For certain chronic disorders, including schizophrenia, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Personality disorders are considered to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).

New and material evidence

This case involves the veteran's request to reopen a 
previously denied claim of entitlement to service connection 
for schizophrenia.  

In general, VA rating decisions that are not timely appealed 
are final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2007)].  This change in the law pertains 
only to claims filed on or after August 29, 2001.  The 
veteran's claim to reopen was initiated in February 2004.

In the November 2007 Joint Motion, the parties asserted that 
the Board "correctly indicated that the revised version of 
section 3.156(a) applied to the Appellant's case.  In its 
analysis the Board cited to the revised version of section 
3.156(a) and indicated in its discussion of the [VCAA] that 
Appellant was notified of this version of the regulation.  
However, in its Findings of Fact number 2, the Board 
specifically used language from the old version of section 
3.156(a)."  See the November 2007 Joint Motion for Remand, 
page 3.  The Joint Motion further stated that the Board 
should "clarify this matter and apply the appropriate 
version of 38 C.F.R. § 3.156(a) in a consistent manner in its 
decision in order to determine whether Appellant submitted 
new and material evidence to reopen his claim for service 
connection."  Id at 3-4.  

Clarification of this matter is simple.  Inclusion of 
language of the former version of section 3.156 in the 
Findings of Fact section of the June 2007 Board decision was 
a copying error.  As was noted in the Joint Motion, in its 
June 2007 decision the Board in fact analyzed the veteran's 
claim by correctly applying the current regulation.  The 
Board will do so in this decision.    

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

Thus, under the current version of § 3.156, the evidence, 
"by itself or when considered with previous evidence of 
record, must raise a reasonable possibility of substantiating 
the claim".  The regulatory change was brought upon by the 
passage of the VCAA and was an attempt to help the claimant 
"understand the nature of evidence that will reopen a 
claim."  See Fed. Reg. 45,620, 45,628-45,629 (Aug. 29, 
2001).  

Factual background

The Board initially observes that the Joint Motion did not 
indicate any disagreement with the Board's previous 
recitation of the facts underlying this claim.  As noted in 
the Board's June 2007 decision, the pertinent facts of the 
case at the time of the December 1994 decision are as 
follows: 

At the time of the December 1994 RO decision, the 
evidence included the veteran's service medical 
records, which show the veteran presented to the 
mental health clinic with complaints of drug 
flashbacks, family problems and difficulty coping 
with technical school.  On March 7, 1972 the 
veteran was diagnosed with schizoid personality 
disorder; discharge was recommended.  The veteran 
was ultimately honorably discharged in April 1972 
based on unsuitability due to schizoid personality, 
a character disorder. 

The evidence of record also contained a number of 
VA examination reports which diagnosed the veteran 
with various psychiatric conditions, specifically 
schizoid personality disorder in September 1986; 
"inadequate personality" in November 1986; a 
"nervous condition" in April 1988; and 
schizophrenia, paranoid type in June 1994.  A 
private medical examination conducted in March 1988 
resulted in a diagnosis of depressive disorder.  

The December 1994 RO decision denied service 
connection for "nervous condition" with paranoia 
on the basis that new and material evidence had not 
been received since the previous denial of the 
veteran's claim in August 1980.  The veteran was 
informed of that decision and of his appeal rights 
in a letter from the RO dated December 12, 1994.  
He did not appeal.  

See the June 2007 the Board decision, pages 11-12.  
Additional evidence received since the December 1994 decision 
will be referred to below.

Analysis 

As explained above, the veteran's claim for service 
connection for schizophrenia may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e., after 
December 1994) evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156 (2007).  [This approach is congruent with the 
directions of the Joint Motion and the current version of 
38 C.F.R. § 3.156, discussed above.]

In this case, the veteran's claim had been denied in essence 
because Hickson elements (2) and (3), in-service disease and 
medical nexus, were missing.  
That is, although evidence of record in December 1994 
included a then-recent June 1994 diagnosis of schizophrenia, 
satisfying element (1), the record did not include 
a diagnosis of schizophrenia during service or within the one 
year presumptive period after service.  Rather, the in-
service diagnosis was personality disorder, for which service 
connection may not be granted.  In addition, the record in 
December 1994 did not include a medical opinion indicating 
that the currently diagnosed schizophrenia was related to the 
veteran's military service.   

The additional evidence received since the December 1994 RO 
decision consists of VA outpatient and mental health 
treatment records from Muskogee, Oklahoma as well as several 
lay statements.  

The mental health and outpatient treatment records reflect 
ongoing treatment for the veteran's psychiatric conditions 
and include a diagnosis of schizophrenia.  These reports 
cannot be considered "new" in that they do not add any 
additional information to the diagnosis of schizophrenia that 
was already of record in December 1994.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease does not 
constitute new and material evidence].
Put another way, the recent medical records refer only to 
element (1), which had been established in December 1994.  
These records do no add anything to crucial elements (2) and 
(3), in-service disease and medical nexus.  

The veteran has also submitted several lay statements from 
his friends and family in support of his claim.  

In the November 2007 Joint Motion, the parties also noted 
that in its June 2007 decision the Board found that several 
lay statements submitted in support of the veteran's claim 
were not competent to opine on the date of onset of his 
schizophrenia.  The Joint Motion stated that "[u]pon remand 
the Board should bear in mind that in Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Federal Circuit 
held in the context of a service connection claim that lay 
evidence of in-service symptomatology is not incredible 
simply because it is not accompanied by service medical 
reports.  Moreover, the evidence is presumed credible for the 
purpose of determining whether new and material evidence has 
been submitted to reopen a claim.  Fortuck v. Principi, 17 
Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. 
App. 510, 512-13 (1992)."  See the November 2007 Joint 
Motion at 4.  



The Joint Motion thus discussed the matter of the credibility 
of the lay statements; 
it did not address the matter of their competency, which was 
why the Board had rejected those statements.

The issue on appeal in Buchanan was entitlement to service 
connection for a psychiatric disorder.  In support of his 
claim, that appellant submitted several lay statements which 
described a change in his "interpersonal style and 
presentation" during and after his military service.  In 
deciding that case, the Board found that "recollections of 
medical problems some 20 years after the veteran's separation 
from service . . . lack credibility absent confirmatory 
clinical records to substantiate such recollections."  

On appeal, the Federal Circuit stated that "the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  Id 
at 1337.

The key distinction between the facts in Buchanan and those 
in the present case is the distinction between credibility 
and competency.  In Buchanan the Board improperly determined 
that lay statements without contemporaneous medical records 
were not credible.  In its June 2007 decision, the Board did 
not find that the lay statements were incredible.  Indeed, as 
was noted in the Joint Motion, such statements are presumed 
to be credible for the purpose of reopening the claim.  
See the November 2007 Joint Motion at 4, citing Fortuck v. 
Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).   

The June 2007 Board decision in fact found that the 
statements made by the veteran's friends and family were not 
competent to opine on medical matters; the Board did not find 
these statements to be lacking credibility.  Specifically, 
the Board stated that "[i]t is well established that 
laypersons such as the veteran, his friends and family are 
not competent to opine on medical matters such as the date of 
onset of a claimed disability."  See the June 2007 Board 
decision at 13-14. 



In short, although the Board has considered Buchanan, it 
finds that case not to be controlling with respect to the 
matter now before the Board.  As discussed immediately below, 
the outcome of he case hinges on the matter of the 
competency, not the credibility, of the persons making the 
lay statements.

The lay statements supporting the veteran's claim, in 
essence, indicate that the veteran was not the same person 
after service than he was before.  In particular, after 
service "[h]e was very nervous and withdrawn and did not 
like to be around people."  This evidence is presumed to be 
credible.  See Justus, supra.  [Indeed, as a practical matter 
these statements are congruent with, and reiterative of, 
evidence in the file in December 1994, which shows the 
veteran to have had significant personal problems in service 
and thereafter.]    

Crucial to the outcome of this case, however, the lay 
statements are not competent evidence.  As was noted above, 
the elements of service connection which were missing in 
December 1994 were elements (2) and (3): evidence of 
schizophrenia in service or within the one year presumptive 
period thereafter; and medical nexus evidence.  The lay 
statements are not material as to either element.  There is 
no indication that any of the persons who provide the 
statements has any medical training.  Their statements do not 
attempt to differentiate between the personality disorder 
diagnosed during service and for some time thereafter and 
schizophrenia which was diagnosed some years later.  Indeed, 
there is no attempt to use psychiatric terminology.  The 
statements merely identified certain of the veteran's obvious 
problems.  Although lay persons are competent to report 
obvious symptomatology, the crucial matter here is not that 
the veteran manifested certain  symptoms but rather the 
diagnosis and etiology of the underlying disorder.  The lay 
statements are not competent evidence as to these critical 
matters, and they are therefore not material.

The Court has held that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  See Moray v. Brown, 5 Vet. App. 211 (1993).  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."  This is 
precisely the situation at hand.  Accordingly, while the 
statements are deemed credible, they are not competent.  

No competent, and therefore material, evidence has been 
presented as to the elements lacking in 1994: when the 
veteran's schizophrenia began and whether such is related to 
his military service.  Because the additionally received 
evidence does not tend to establish an in-service disease and 
a relationship between the veteran's schizophrenia and his 
military service, it does not raise a reasonable possibility 
of substantiating the claim on the merits.  See 38 C.F.R. § 
3.156 (2006).  In the absence of such evidence, the veteran's 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].

The additionally submitted evidence is therefore not new and 
material. The claim of service connection for schizophrenia 
is accordingly not reopened, and the benefit sought on appeal 
remains denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for schizophrenia 
is not reopened.  The benefit on appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


